DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 21 December 2021.
2.         Claims 1, 10, 14, 16, 18, 20, and 22-24 have been amended.  Claim 13 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1, 2, and 4-24 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-24 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1, 2, and 4-24 to provide statutory support and the rejection is maintained.


Response to Arguments

Applicants’ arguments filed 21 December 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1, 2, and 4-24, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter 
Applicant submits that:  (2) does not teach or suggest in amended Claim 1:  basically some types of leadership scoring relative to users [see Remarks page 7].  With regard to argument (2), the Examiner respectfully disagrees.  The Examiner maintains this rejection with further citations of Horseman in view of Frank seen in the below maintained rejection.  Further Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicants to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1, 2, and 4-24 are each focused to a statutory category namely “method” sets.
Step 2A:  Prong One: Claims 1, 2, and 4-24 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“generating a graphical user interface on an electronic device, the graphical user interface comprising a dashboard enabling a first user to interact with leadership information of a second user;
receiving a first leadership event, related to a second user, based on a leadership information associated with a second user, wherein the leadership information associated with the second user is obtained from a performance database in a computer-implemented server; 
generating a first assiduity level associated with the first leadership event, comprising assigning a numerical value to the first leadership event based on performance of the leadership event by the second user, wherein the assiduity level is generated based on quantitative parameters, related to the second user performing the first leadership event in relation to a third user;
 generating a first quality level associated with the first leadership event, comprising assigning a numerical value to a quality of the performance of the first leadership event by the second user in relation to a third user, wherein the quality level is generated based on analyzing leadership data stored in a server associated with the computer-implemented server, wherein the leadership data comprises written information generated by the second user and stored in the server;
generating a first leadership score based on at least the first assiduity level and the first quality level, associated with the first leadership event and further associated with the second user; 
displaying the leadership score in the dashboard accessible and customizable by the first user, wherein the dashboard further comprises a plurality of fields, each field associated with a leadership event, and further displaying the first leadership score associated with the second user” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under scor[ing]); (b) Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1, 2, and 4-24: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally optimize leadership by displaying a leadership score from a performance database.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships (scoring); (b) Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 4-19, 37-42) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent 
Step 2B: Claims 1, 2, and 4-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “database; computer-implemented server; electronic device”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
§2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 37-42) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, and 14-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horseman et al. (Horseman) (US 2017/0169379).

 With regard to Claim 1, Horseman teaches a computer-implemented method of optimizing leadership (systems and methods for acquiring and employing resiliency data for organizational leadership development programs) (see at least paragraphs 44-46), the method comprising:

generating a graphical user interface on an electronic device, the graphical user interface comprising a dashboard enabling a first user (employees) to interact with leadership information of a second user (employees) can include dashboards or other graphical user interfaces (GUI) that communicate leadership information to employees and/or employers. For example, employee dashboards may help to inform and challenge employees to improve their scores, as well as provided helpful tips and suggestions for developing their health and leadership. Employer dashboards may help ;
 
receiving a first leadership event, related to the second user (individual employees and/or groups of employees), based on a leadership information associated with the second user, wherein the leadership information associated with the second user is obtained from a performance database (leadership information can be presented to employees and/or employers via interactive graphical user interfaces (GUIs), such as employee and/or employer dashboards.  In some embodiments, an employee dashboard (also referred to herein as an "employee leadership dashboard") (e.g., similar to the dashboard 1000 described herein with regard to at least FIG.10) can be accessible by a particular employee and can include leadership information for the employee; n employer-employee review dashboard (also referred to herein as an "employer leadership review dashboard") (e.g., similar to the dashboard 1100 described herein with regard to at least FIG. 11A) can be accessible by an employer (e.g., a manager or supervisor of one or more groups of employees) and can include leadership information for one or more employees or groups of employees; employee performance) in a computer-implemented server (employee leadership development (ELD) system 100 in accordance with one or more embodiments.  In some embodiments, the ELD system 100 includes a resiliency data acquisition system 102, an employee leadership assessment system 104 and a leadership review system 106 communicatively coupled via a network 108.  FIG. 2 is a block diagram that illustrates an example dataflow 150 in an ELD system) (see at least paragraphs 5, 46-48, 55); 


generating a first assiduity (leadership qualities; resiliency) level associated with the first leadership event (the leadership information can include a resiliency score for the comprising assigning a numerical value (The value of 4.7 may be arrived at based on a total cost avoided (or savings of) about $4.7) to the first leadership event based on performance of the leadership event by the second user (wherein the resiliency score is determined as a difference between a first value determined based on the set of resiliency data associated with the first time, and a second value determined based on the second set of resiliency data associated with the second time, wherein the assiduity level is generated based on quantitative parameters, related to the second user performing the first leadership event in relation to a third user (employees) (see at least paragraphs 3-5, 11, 48, 96-101);

 generating a first quality level associated with the first leadership event (for acquiring and employing resiliency data for organizational leadership development programs. In some embodiments, resiliency data is acquired and used to identify, develop, and promote employees within an organization that exhibit leadership qualities, including a healthy lifestyle. In some embodiments, the resiliency data for an employee includes data that is indicative of the employee's health and lifestyle. For example, the resiliency data can include general health information (e.g., information about the employee's health risks, lifestyle, medical history), comprising assigning a numerical value to a quality of the performance of the first leadership event by the second user in relation to a third user (the ELA system 104 can process the resiliency data 130 for an employee 114 to generate employee leadership information 112 that is indicative of the employee's potential to be a 104 may apply one or more algorithms to the resiliency data 130 for an employee 114 to generate one or more corresponding scores for the employee 114. For example, the ELA system 104 may apply one or more lifestyle algorithms to the resiliency data 110 for an employee 114 to generate respective scores for various life areas (e.g., physical environment, health and well-being, financial abundance, family and friends, career and job satisfaction, significant other, personal development and growth, and fun and recreation) of the employee 114), wherein the quality level is generated based on analyzing leadership data stored in a server associated with the computer-implemented server, wherein the leadership data comprises written information generated by the second user and stored in the server (the ELA system 104 may apply a resiliency algorithm to the resiliency data 110 for the employee 114 to generate a resiliency score for the employee 114. In some embodiments, the resiliency score for the employee 114 can be compared to resiliency scores for other employees 114 to provide for comparisons of leadership potential and/or development of the employees 114) (see at least paragraphs 44, 73, 101); 

generating a first leadership score (the leadership information can include a resiliency score for the group, a ranking of the employees in the group based on respective resiliency scores, a leaderboard that includes a listing of the current employee rankings, a listing of employees in the group that are recommended for promotion to management, and various informational charts for the group) based on at least the first assiduity level and the first quality level (leadership qualities) associated with the first leadership event and further associated with the second user (see at least paragraph 44-48);
 
displaying the leadership score in the dashboard accessible and customizable by the first user, wherein the dashboard further comprises a plurality of fields, each field associated with the leadership event, and further displaying the first leadership score associated with the second user (serving, to a first device for display to the employee, an employee leadership review dashboard including: an indication of the resiliency score for the employee; and an indication of the ranking of the employee relative to the other employees; and serving, to a second device for display to an employer, an employer leadership review dashboard including: an indication of the resiliency score for the employee; an indication that the employee is recommended for the promotion to the leadership position within the organization; and an indication of the ranking of the employee relative to the other employees) (see at least paragraph 8).

With regard to Claim 2, Horseman teaches: 
receiving a second leadership event based on the leadership information from the performance database (see at least paragraph 73); 
determining a second assiduity level associated with the second leadership event (see at least paragraph 73); 
assigning a second leadership score based on at least, in part, the second assiduity level associated with the second leadership event (see at least paragraph 73).


With regard to Claim 4, Horseman teaches wherein the first leadership event is based on one or more performance reviews given by a manager to a subordinate of the manager (see at least paragraphs 101-103).

With regard to Claim 5, Horseman teaches wherein the first assiduity level associated with the first leadership event is based on a percentage of performance reviews given and a percentage of performance reviews expected (see at least paragraphs 101-103).

With regard to Claim 6, Horseman teaches wherein the first leadership event includes one or more one-on-one meeting between a manager and a subordinate of the manager (see at least paragraphs 103-106).

With regard to Claim 7, Horseman teaches wherein the first assiduity level associated with the first leadership event is based on a percentage of one-on-one meetings given and a percentage of one-on-one meetings expected (see at least paragraphs 101-106).

With regard to Claim 8, Horseman teaches wherein the first leadership event includes one or more feedbacks given by a manager to a subordinate of the manager (see at least paragraphs 5, 107).

With regard to Claim 9, Horseman teaches wherein the first assiduity level associated with the first leadership event is based on a percentage of feedbacks given and a percentage of feedbacks expected (see at least paragraphs 101-106).

With regard to Claim 10, Horseman teaches wherein the first leadership event includes one or more goals set by a manager, or a subordinate of the manager, or both, for the subordinate of the manager, wherein the second user comprises the manager and the third user comprises the subordinate of the manager (see at least paragraphs 88, 101-106).

wherein the first assiduity level associated with the first leadership event is based on a percentage of goals set for the subordinate of the manager and a percentage of goals expected to be set for the subordinate of the manager (see at least paragraphs 88, 101-106).

With regard to Claim 12, Horseman teaches wherein the first leadership event includes one or more evaluation scores assigned by a subordinate of a manager to the manager (see at least paragraphs 88, 101-106).

With regard to Claim 14, Horseman teaches wherein the first leadership event is based on one or more performance reviews given by a manager to a subordinate of the manager, wherein the second user comprises the manager and the third user comprises the subordinate of the manager (see at least paragraphs 88, 101-106).

With regard to Claim 15, Horseman teaches wherein the first quality level associated with the first leadership event is based on a level of detail of the one or more performance reviews, a level of actionable items in the one or more performance reviews, a level of constructive feedback based on the one or more performance reviews, or a combination thereof (see at least paragraphs 88, 101-106).

With regard to Claim 16, Horseman teaches wherein the first leadership event includes one or more one-on-one meetings between a manager and a subordinate of the manager, wherein the second user comprises the manager and the third user comprises the subordinate of the manager (see at least paragraph 108).

wherein the first quality level associated with the first leadership event is based on a quality level of the one or more one-on-one meetings determined by the subordinate of the manager, quality level of the one or more one-on-one meetings determined by the computer-implemented server, or a combination thereof (see at least paragraphs 88, 101-108).

With regard to Claim 18, Horseman teaches wherein the first leadership event includes one or more feedbacks given by a manager to a subordinate of the manager, wherein the second user comprises the manager and the third user comprises the subordinate of the manager (see at least paragraphs 88, 101-106).

With regard to Claim 19, Horseman teaches wherein the first quality level associated with the first leadership event is based on a level of detail of the one or more feedbacks, a level of actionable items in the one or more feedbacks, a level of constructive feedback based on the one or more feedbacks, or a combination thereof (see at least paragraphs 88, 101-106).

With regard to Claim 20, Horseman teaches wherein the first leadership event includes one or more goals set by a manager, or a subordinate of the manager, or both, for the subordinate of the manager,  wherein the second user comprises the manager and the third user comprises the subordinate of the manager (see at least paragraphs 88, 101-106).

With regard to Claim 21, Horseman teaches assigning an overall leadership score based on at least the first leadership score and second leadership score (see at least paragraphs 88, 101-106).

With regard to Claim 22, Horseman teaches generating one or more recommendations based on at least, in part, the first leadership score, the second leadership score, and the overall leadership score (see at least paragraphs 88, 101-108).

With regard to Claim 23, Horseman teaches wherein the one or more recommendations include conducting one-on-one meetings, giving feedback with constructive attributes, assigning goals, conducting performance reviews having constructive attributes, or a combination thereof (see at least paragraphs 88, 101-108). 

With regard to Claim 24, Horseman teaches generating one or more recommendations based on the first leadership event and the first leadership score (see at least paragraphs 88, 101-106).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horseman as indicated above for Claims 1, 2, 4-12 and 14-24 in view of Frank et al. (Frank) (US 7,367,808).

With regard to Claim 13, Horseman does not specifically teach wherein the first leadership event includes a level of turnover of employees managed by a manager. Frank teaches wherein the first leadership event includes a level of turnover of employees (employee turnover; employee retention module 22; presents information permitting the employee to consider the impact of someone leaving the organization) managed by a manager (supervisor) in analogous art of deliver a recommended learning path for the supervisor for improving his or her leadership efficacy and employee retention for the purposes of:  “for interactively diagnosing and addressing workplace issues that can lead to employee turnover includes computer-delivered assessment and training modules, each directed to a particular aspect of improving employee retention by focusing on retention competencies” (see at least col. 7, lines 22-30; col. 8, lines 15-45, Abstract). 
 
***Examiner notes that the claimed contents of Claims 1, 2 and 4-24 mostly amount to non-functional descriptive and labeled material that do not functionally alter the claimed method.  The recited method steps would be performed in the same manner regardless of what data is contained in score(s), events, assiduity, users, level(s), percentage(s), parameters, etc.  The Examiner further notes that the claimed invention and the above cited prior art accomplish the same results in determining the claimed leadership score.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.



Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 


	
	
	
	
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623